Citation Nr: 1109464	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as a result of in-service exposure to agent orange or as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 RO decision, which denied a claim for service connection for peripheral neuropathy.

The Board notes that the Veteran was scheduled for a personal hearing before a Decision Review Officer at the Boston, Massachusetts RO on November 6, 2008.  On November 6, 2008, a Decision Review Officer conference was held and the Veteran submitted a statement indicating that he wished to cancel this scheduled hearing.

In November 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Boston, Massachusetts RO.  A transcript of that proceeding has been associated with the claims folder.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  

The Board notes that additional evidence was also associated with the claims file after the statement of the case (SOC) was issued without a waiver of initial review of this evidence by the AOJ.  However, as this evidence is not relevant to the claim on appeal, the Board may proceed to adjudicate the claim.   


FINDING OF FACT

Resolving doubt in favor of the Veteran, his peripheral  neuropathy is shown to be causally or etiologically related to his military service.
CONCLUSION OF LAW

Service connection for peripheral neuropathy is warranted.  See 38 U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for peripheral neuropathy, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2010).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2009).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The diseases alluded to above include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

While the agent orange presumptive conditions include acute and subacute peripheral neuropathy, such is defined by the regulations as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset."  See 38 C.F.R. § 3.309(e), Note 2 (2010).  Chronic persistent peripheral neuropathy is a condition which the VA Secretary has determined to be unrelated to herbicide exposure.  See generally Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630, 27,630-27,641 (May 20, 2003) [which classifies chronic persistent peripheral neuropathy as a condition specifically not associated with herbicide exposure].

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Veteran is seeking entitlement to service connection for peripheral neuropathy.  Specifically, he asserted at the November 2010 hearing that he has peripheral neuropathy as a result of exposure to agent orange while serving in Vietnam.  The Veteran asserted that he developed peripheral neuropathy around the age of 51.  In his October 2006 claim, the Veteran indicated that he believed his neuropathy was related to his borderline diabetes, which he also believed was related to agent orange exposure.   

According to a December 2006 response from the National Personnel Records Center, the Veteran served in the Republic of Vietnam during his period of active duty.  As such, in-service exposure to herbicides or agent orange is conceded. 

A review of the service treatment records reveals no complaints, treatment, or diagnoses of peripheral neuropathy. 

With regard to a current disability, the Board notes that the Veteran underwent a VA examination in March 2007.  At this examination, the Veteran was noted as having neuropathy in his hands and from the chest down with an onset from age 50.  It was noted that the Veteran is borderline diabetic and a Vietnam Veteran with a history of agent orange exposure.  The Veteran reported that his neuropathy started in his hands with tingling and went to his feet.  He had a drop foot on the right side and now wears a prosthesis on the right foot.  It is not on his left side.  He has numbness and tingling in both of his legs.  The Veteran also reported that he has had multiple sclerosis since he was 50 or 51.  The examiner noted that the Veteran has been to 3 well-known neurologists.  One neurologist in Worcester said he does not have multiple sclerosis.  He also has been diagnosed with possible lupus.  The Veteran reported that he had big blisters in the military as a skin disease.  He gets a rash on his feet.  It was noted that the Veteran has pain with his neuropathy and is on multiple medications for it.  He has pins and needles and fatigue.  He has no other exposures.  The examiner noted that he was diagnosed with multiple sclerosis on December 17, 2001, and lupus in 2002.  Upon examination, the examiner diagnosed the Veteran with neuropathy in a borderline diabetic with history of agent orange exposure in Vietnam.  The examiner also noted that the Veteran more likely has multiple sclerosis.  There is a question of lupus in him as well, but, in this examiner's opinion, he had a history of loss of right eye partial vision in the military which went away.  The examiner noted that he did not see this in the essential folder but the Veteran is very clear that this began in the military and went away, which would be consistent with a history of multiple sclerosis.     

In a separate March 2007 VA examination, it was noted that the Veteran does not have diabetes.  Although, the Veteran reported at this VA examination that he is "borderline".  

The claims file also contains private medical records from UMASS Memorial Medical Center.  These records document complaints of numbness in hands in December 2006.  The Veteran was also diagnosed with and treated for peripheral neuropathy.  In an October 2006 VA medical record, the Veteran was noted as having a history of multiple sclerosis times 6 years. 

In support of his claim, the Veteran has also submitted a December 2010 letter from a private neurologist.  This neurologist indicated that he had been treating the Veteran for multiple sclerosis for the past 5 years.  The neurologist noted that the Veteran was a marine in Vietnam during 1968 and 1969 and participated in the Tet Offensive in Danang.  He was exposed daily for many months to agent orange, and, when he returned from Vietnam, his body was covered with rash.  The big boils on his feet (where the agent would accumulate) prevented him from walking for a few months.  He had a burning sensation in his feet for a few months even after the boils cleared.  Upon his return and due to his condition, he was asked to be admitted to Chelsea Medical Center but preferred to return home.  He still suffers rashes at the original sites, including between his toes and his fingers.  This neurologist noted that the Veteran's neurologic condition, which manifested clinically only 20 years after completing his service was not accepted as service connected.  Acute and subacute neuropathy, however, are accepted as service connected with reference to exposure to agent orange.  The severe wounds that the Veteran had on his feet for a prolonged period of time prevented initially the differentiation between simple pain and neuropathic pain, but the burning sensation that he had even after his wounds healed were probably related to neuropathy, which subsided only a few months later.  Although not properly documented, the neurologist stated that, with a reasonable degree of medical probability, the Veteran suffered from acute and disabling neuropathy secondary to damage inflicted by agent orange while and when he returned from Vietnam in 1969.  The neurologist stated that he would strongly recommend granting the Veteran disability benefits associated with this condition.   

As noted above, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

In this case, the Board notes that the Veteran was diagnosed with neuropathy at the March 2007 VA examination.  The claims file also contains a positive medical opinion from a private neurologist indicating that the Veteran suffered from acute and disabling neuropathy secondary to damage inflicted by agent orange.  As the claims file contains no medical opinions to the contrary, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current neuropathy disability as a result of his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for peripheral neuropathy.  













ORDER

Entitlement to service connection for peripheral neuropathy is granted, subject to the laws and regulations governing the payment of monetary awards.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


